Citation Nr: 1043018	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-23 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.  

2.   Entitlement to service connection for hypertension. 

3.  Entitlement to a rating in excess of 30 percent for residuals 
of a shell fragment wound of the left thigh with muscle 
herniation.

4.   Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound of the left elbow with 
retained foreign bodies.

5.  Entitlement to a rating in excess of 10 percent for residuals 
of shell fragment wound of the right scapula. 

6.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Michael J. Kelly, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to February 
1954.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

Unfortunately, still further development of the evidence is 
required before the Board can adjudicate the Veteran's claims for 
increased disability evaluations and his claims of entitlement to 
service connection.  So, regrettably, these claims are being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the Veteran's service-connected disabilities, 
when evaluated in association with the Veteran's educational 
attainment and occupational experience, preclude all forms of 
substantially gainful employment.  


CONCLUSION OF LAW

The criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.15, 4.16, 4.18 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in March 2007, from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letter explained the evidence necessary to substantiate the 
Veteran's claim of entitlement to TDIU, as well as the legal 
criteria for entitlement to such benefits.  The letter also 
informed him of his and VA's respective duties for obtaining 
evidence. 

In addition, the March 2007 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  As such, there was no defect 
with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in 
connection with his claim.  The Board has reviewed the 
examination reports, and finds that they are adequate for the 
purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.



Legal Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or may 
not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases - except where specifically prescribed by VA's Rating 
Schedule.  38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 
2 Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 Vet. 
App. 164, 165 (1991).

Total disability ratings are authorized for any disability - or 
combination of disabilities - for which the Rating Schedule 
prescribes a 100 percent disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability rating 
for compensation purposes may be assigned when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of his disability(ies)-provided that, if 
there is only one such disability, it shall be ratable at 60 
percent or more, or if there are two or more disabilities, there 
shall be at least one ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In 
exceptional circumstances, however, where the veteran does not 
meet the aforementioned percentage requirements, a total rating 
may be assigned nonetheless - on an extra-schedular basis - 
upon a showing that he is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. §§ 3.321(b)(1), 
4.16(b). 

For the purposes of establishing whether there is one disability 
ratable at 60 percent, or if more than one disability, 
establishing if there is one disability ratable at 40 percent, as 
pertinent here, the following will be considered as one 
disability: (1) disabilities of one or both upper extremities, or 
of one or both lower extremities, including the bilateral factor 
if applicable, (2) disabilities resulting from a common etiology 
or a single accident, or (3) disabilities affecting a single body 
system, e.g. orthopedic, digestive, respiratory, etc. 38 C.F.R. § 
4.16(a).

In determining whether an individual is unemployable by reason of 
service-connected disability, consideration must be given to the 
type of employment for which the veteran would be qualified.  
Such consideration would include education and occupational 
experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); 
Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).   Age may 
not be considered a factor.  38 C.F.R. § 3.341 (2009).  
Unemployability associated with advancing age or nonservice-
connected disability may not be used as a basis for assignment of 
a total disability rating.  38 C.F.R. § 4.19 (2009).  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 
"that which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  Also, in 
Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
veteran actually works and without regard to the veteran's earned 
annual income...."  

"Marginal employment," for example, as a self-employed worker or 
at odd jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. 4.16(a); see also Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).

Analysis

The Veteran's service-connected disabilities are post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling, bilateral sensorineural hearing loss, currently 
evaluated as 50 percent disabling; residuals of a shell fragment 
wound of the left thigh with muscle herniation, currently 
evaluated as 30 percent disabling; residuals of a shell fragment 
wound of the right scapula, currently evaluated as 10 percent 
disabling; residuals of a shell fragment wound of the left elbow 
with retained foreign body, currently evaluated as 10 percent 
disabling; residuals of a shell fragment wound of the left dorsal 
lumbar region, currently evaluated as 10 percent disabling; 
tinnitus, currently evaluated as 10 percent disabling; residuals 
of a shell fragment wound of the buttock with scars, currently 
evaluated as noncompensable; and residuals of malaria, currently 
evaluated as noncompensable.  His combined service-connected 
disability rating is 90 percent.  As such, he satisfies the 
percentage rating standards for individual unemployability 
benefits.

The Veteran provided a completed TDIU application.  The Veteran 
reported that he had graduated from college.  He also reported 
that he last worked full-time in February 1996 as a police 
officer; the Veteran also testified that he had worked part-time 
until 2009.

The Board acknowledges that the medical evidence indicates that 
the Veteran has other medical conditions that affect 
employability.  However, in determining unemployability status, 
the existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
above percentages for service-connected disabilities are met and 
in the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  In other words, 
although the Veteran's nonservice-connected disability may have 
resulted in him leaving his last place of employment, the 
question now is whether the severity of his service-connected 
disabilities would likely prevent him from gaining or maintaining 
employment.

The Board is responsible for determining, on the basis of all the 
evidence or record, whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); see also 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  In the present case, the evidence is in 
relative equipoise.  The Board cannot reject the Veteran's claim 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran can perform work that would produce 
sufficient income to be other than marginal.  Beaty v. Brown, 6 
Vet. App. 532, 537 (1994).  

Although the April 2007 VA examiner found that the Veteran is 
physically capable of performing in his occupation and that his 
service-connected disabilities do not interfere with his 
activities of daily living, the more recent July 2009 VA examiner 
found that the Veteran's service-connected PTSD would render the 
Veteran unemployable, regardless of occupation.  The July 2009 VA 
examiner found that the Veteran's PTSD symptoms and his severe 
depression occasionally interfere with his activities of daily 
living, that the Veteran is unable to establish and maintain 
effective occupational or social relationships, and experiences 
difficulty with his physical health.  The finding of the July 
2009 VA examiner is sufficient to create a reasonable doubt in 
this case as to whether the Veteran's service-connected disorders 
alone are of sufficient severity to preclude him from obtaining 
or retaining gainful employment.

Therefore, the Board finds that the evidence establishes that the 
Veteran's service-connected disabilities are sufficiently severe 
as to preclude him from securing or following a substantially 
gainful occupation, consistent with his education and 
occupational experience, and he is entitled to a TDIU.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, and 4.16.


ORDER

The claim for a TDIU is granted, subject to the laws and 
regulations governing the payment of VA compensation.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Veteran and his service representative have contended that 
his service-connected residuals of shell fragment wounds of the 
left thigh, left elbow, and right scapula are worse than 
currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   In 
this regard, it is noted that the Court in Green stated that the 
fulfillment of the statutory duty to assist includes conducting a 
thorough and contemporaneous medical examination, one that takes 
into account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board 
acknowledges that the Veteran was most recently afforded a VA 
examination in April 2007 and that a copy of the examination 
report is associated with his claims file.  Nevertheless, the 
Veteran and his representative indicate that his residuals of 
shell fragment wounds of the left thigh, left elbow, and right 
scapula have continued to worsen since the previous evaluation.  
As such, the Board finds that the Veteran should be scheduled for 
an updated VA examination which address the current nature and 
severity of his service-connected residuals of shell fragment 
wounds of the left thigh, left elbow, and right scapula, in order 
to effectively evaluate the Veteran's service-connected 
disabilities.  More recent objective characterizations of these 
conditions and their associated symptomatology are required.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where the veteran 
is appealing the rating for an already established service-
connected condition, his present level of disability is of 
primary concern).  

Furthermore, the Board notes that the Veteran has not yet been 
afforded a VA examination regarding his claims of entitlement to 
service connection for his bilateral knee disability and 
hypertension, in order to determine whether these claimed 
disabilities are related to his military service.  In this 
regard, the Board acknowledges that the Veteran's service 
treatment records do not show treatment for the Veteran's knees 
or a diagnosis of hypertension, and neither claimed disability 
was noted at separation from service.  The Board also 
acknowledges that the Veteran claims that, even absent an acute 
event or injury during service, his service resulted in his 
current bilateral knee disability and hypertension.  The Veteran 
also contends that VA and private medical records indicate 
continuity of symptomatology in the years following active 
service.  The Board notes that the medical evidence is unclear 
whether the Veteran's claimed bilateral knee disability and 
hypertension are causally or etiologically related to the 
Veteran's military service.  Therefore, additional clinical 
assessment and medical opinion is necessary to adequately address 
the Veteran's claims of entitlement to service connection.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Therefore, additional VA examinations would be useful in 
evaluating the appeal.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if the 
evidence of record does not contain adequate evidence to decide a 
claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his service-
connected residuals of a shell fragment 
wound of the left thigh with muscle 
herniation.  Conduct all testing and 
evaluation indicated and review the results 
of any testing prior to completion of the 
examination report.  The examiner should 
also comment on the Veteran's current level 
of social and occupational impairment due 
to his service-connected residuals of a 
shell fragment wound of the left thigh with 
muscle herniation.  Any indications that 
the Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should be 
directly addressed and discussed in the 
examination report.  If no opinion can be 
rendered, an explanation should be set 
forth.  

The claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

2.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his service-
connected residuals of a shell fragment 
wound of the left elbow with retained 
foreign body.  Conduct all testing and 
evaluation indicated and review the results 
of any testing prior to completion of the 
examination report.  The examiner should 
also comment on the Veteran's current level 
of social and occupational impairment due 
to his service-connected residuals of a 
shell fragment wound of the left elbow with 
retained foreign body.  Any indications 
that the Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should be 
directly addressed and discussed in the 
examination report.  If no opinion can be 
rendered, an explanation should be set 
forth.  

The claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

3.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his service-
connected residuals of a shell fragment 
wound of the right scapula.  Conduct all 
testing and evaluation indicated and review 
the results of any testing prior to 
completion of the examination report.  The 
examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to his service-
connected residuals of a shell fragment 
wound of the right scapula.  Any 
indications that the Veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on examination 
should be directly addressed and discussed 
in the examination report.  If no opinion 
can be rendered, an explanation should be 
set forth.  

The claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

4.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his bilateral knee 
disability, including whether it is at 
least as likely as not (i.e., 50 percent or 
greater probability) that his bilateral 
knee disability is related to his service 
in the military.  To assist in making this 
important determination, have the 
designated examiner review the claims file 
for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

5.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his hypertension, if any, 
including whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that his hypertension, if any, 
is related to his service in the military.  
To assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's available 
service medical records, and pertinent 
post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

6.  Thereafter, the RO should consider all 
additional evidence received since the most 
recent supplemental statement of the case, 
and readjudicate the claims of entitlement 
to service connection for a bilateral knee 
disability and hypertension, as well as the 
claims for increased disability evaluations 
for residuals of shell fragment wounds of 
the left thigh, left elbow, and right 
scapula.  If the benefits sought remain 
denied, the RO should issue a supplemental 
statement of the case and afford the 
appropriate period to respond.  Thereafter, 
the case should be returned to the Board, 
as warranted.

The purpose of this remand is to further develop the record.  The 
Board does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


